EXHIBIT 10.4




COMPLIANCE AGREEMENT




THIS COMPLIANCE AGREEMENT (the “Agreement”) is made as of the 11th day of
February, 2010, by INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a Delaware
limited liability company, its successors and assigns (the “Borrower”) and
INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation, its
successors and assigns (the “Guarantor”) in favor of DELTA COMMUNITY CREDIT
UNION (the “Lender”), with an address at c/o Situs Asset Management, 4665
Southwest Freeway, Houston, Texas 77027, Attention: Director, Situs Asset
Management.

The Lender and the Borrower have entered into a Term Loan Promissory Note dated
as of even date herewith pursuant to which the Lender has agreed to loan to the
Borrower an amount of Five Million Four Hundred Forty-Five Thousand Dollars
($5,445,000) (the "Loan") for the purposes described in the Loan documents.




The undersigned Borrower and Guarantor for and in consideration of the
above-referenced Loan, agree, if requested by Lender or counsel for Lender, to
fully cooperate and adjust for clerical errors found in or on any closing
documentation prepared and executed in connection with the Loan if deemed
necessary or desirable in the reasonable discretion of Lender to enable Lender
to, inter alia, sell, convey, seek, guaranty or market the Loan to any entity,
including, but not limited to, an investor, Federal National Mortgage
Association, Federal Home Loan Mortgage Corporation, Federal Housing Authority
or the Veterans Administration. 




The undersigned further certify that they have reviewed and executed the
Borrower Closing Statement (“Settlement Statement”) for the Loan. The
undersigned believe that the amounts itemized on the Settlement Statement are
true and correct; however, in the event that an error has been made in
compilation or statement of any such amounts, it is hereby agreed and warranted
that, upon presentation of appropriate supporting documentation to evidence such
error, the parties shall immediately execute any corrected or revised settlement
statement and related settlement documents to accurately state the itemized
settlement amounts, and the appropriate party shall make such supplemental
payment(s), remittances or other payment adjustments as may be necessary to
correspond with the corrected or revised settlement statement.  The provisions
of this Agreement shall survive the closing of the Loan.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers, under seal, as of the date first
above written.




WITNESS/ATTEST:

BORROWER:




INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C., a Delaware limited liability
company




By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member







/s/ Judy L. Millette                         

By:/s/ Barry L. Lazarus       (SEAL)

            Name: Barry L. Lazarus





            President








WITNESS/ATTEST:

GUARANTOR:




INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation







/s/ Judy L. Millette                         

By:/s/ Barry L. Lazarus                                              (SEAL)

            Name: Barry L. Lazarus

            President









